Order entered December 11, 2012




                                         In The




                                  No. 05-12-01479-CV

             MESQUITE INDEPENDENT SCHOOL DISTRICT, Appellant

                                           V.

                            TOMASA MENDOZA, Appellee

                    On Appeal from the ll6th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 11-09131-F

                                        ORDER
      The Court has before it appellee’s November 26, 2012 motion to dismiss appeal and

appellant’s December 5, 2012 response to that motion. The Court DENIES the motion.




                                                  JUSTICE